—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Grosvenor, J.), dated November 18, 1997, which, upon a fact-finding order of the same court, dated July 8, 1997, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, criminal sale of a controlled substance in the fifth degree, criminal possession of a controlled substance in the fifth degree, criminal possession of a controlled substance in the seventh degree, and criminal facilitation in the fourth degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for 12 months. The appeal brings up for review the fact-finding order dated July 8, 1997.
Ordered that the appeal from so much of the order of disposition as placed the appellant with the New York State Office of Children and Family Services for 12 months is dismissed as academic, without costs or disbursements, as the placement has expired; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
*579During a buy-and-bust operation, an undercover officer purchased drugs from the appellant. The undercover officer had ample time and opportunity to observe the appellant during the transaction, accurately described him and most of his clothing, and positively identified him as the drug seller only minutes after the transaction. Further, a chemist for the New York City Police Department verified that the substance sold to the undercover officer was cocaine. Thus, upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf., CPL 470.15 [5]). Friedmann, J. P., Goldstein, Feuerstein and Crane, JJ., concur.